Citation Nr: 0837972	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to initial rating higher than 10 percent for head 
and neck tremor (previously considered a movement disorder).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from February 
2002 to October 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in relevant part, granted the veteran's claim for 
service connection for a movement disorder and assigned an 
initial 10 percent rating effective retroactively from 
October 16, 2004, the day following his separation from 
active duty.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the veteran moved to New 
York and his case file was transferred there.  In October 
2007 the RO in New York, NY, issued a Supplemental Statement 
of the Case (SSOC) continuing to deny his claim for a higher 
initial rating.


FINDING OF FACT

The veteran has a mild resting tremor, which increases in 
severity depending on his level of anxiety.  He is already 
receiving compensation for the anxiety disorder, at the 50 
percent level, apart from the compensation he is receiving 
for the tremor.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 10 percent for the movement disorder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.124a, Diagnostic Codes 8199-8103 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in November 2004.  This letter informed him of 
the evidence required to substantiate his initial underlying 
claim for service connection, which has since been granted, 
as well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  A letter complying with the 
Dingess requirements was sent to him in March 2006, which 
addressed the downstream disability rating and effective date 
elements of his claim.  And as already alluded to, since 
providing that additional VCAA Dingess notice, the RO in New 
York has gone back and readjudicated his claim in the October 
2007 SSOC, including considering any additional evidence 
received in response to that additional notice.  So the 
timing error in the provision of that notice, since it did 
not precede the initial adjudication of the claim, has been 
rectified.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he indicated.  In addition, he was 
examined for VA compensation purposes in November 2004, 
December 2004, and September 2007.  The reports from these 
examination contain the required information to properly rate 
his movement disorder.  38 C.F.R. § 4.2.  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  So there is no further 
development needed to meet the requirements of the VCAA or 
the Court.
II.	Merits of the Claim

The veteran claims that the initial 10 percent disability 
rating assigned for his movement disorder is insufficient to 
compensate him for the level of disturbance this condition 
causes in his daily life.  For the reasons and bases 
discussed below, however, the Board disagrees and finds that 
the 10 percent rating is appropriate.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Neurological conditions and convulsive disorders are rated 
based on the impairment of motor, sensory or mental function.  
38 C.F.R. § 4.120.  In evaluating these conditions, the 
evaluator should consider especially psychotic 
manifestations, complete or partial loss of use of one of 
more of extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, and injury to the skull.  Id.

The veteran lacks a definitive diagnosis that clearly places 
his condition in one of the diagnostic codes listed under 
neurological conditions and convulsive disorders.  His 
condition, therefore, must be rated by analogy to a similar 
condition.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  The RO 
initially rated his condition under the diagnostic code for 
epilepsy but later in the SOC rated his disability as 
analogous to a convulsive tic.  38 C.F.R. § 4.124, Diagnostic 
Codes (DCs) 8911, 8103.  Although his condition has a 
convoluted medical history, with disagreement as to the exact 
diagnosis and cause of his movement disorder, the Board 
agrees with the RO's choice of diagnostic codes.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  
See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in diagnostic code by a VA 
adjudicator must be specifically explained).

The veteran's service medical records (SMRs) show that he 
initially complained of dizziness and shaking in June 2003 
following a 1.5 mile run.  At that time, he was diagnosed as 
having generalized anxiety disorder with panic attacks and 
was prescribed Clonazepam (his current medication); later, in 
December 2003, he was diagnosed and treated for latent Lyme 
disease; and ultimately, in October 2004, he was diagnosed 
and treated for a congenital heart defect, Wolfe-Parkinson-
White Syndrome.  Service connection since has been 
established both for the anxiety disorder, without 
agoraphobia, and for the Wolfe-Parkinson-White Syndrome.  
He has a separate 50 percent rating for the anxiety disorder 
and a separate 10 percent rating for the Wolfe-Parkinson-
White Syndrome.

In March 2004, shortly before his discharge, the Navy 
referred the veteran to a neurologist, Dr. R, who diagnosed 
the veteran with essential tremor.  Dr. R also indicated that 
an MRI of the veteran's brain had revealed a small cystic 
lesion in the right temporal lobe.  Dr. R stated the lesion 
was most likely benign and did not recommend any type of 
treatment for it.

The veteran has since been seen by four VA neurologists, who, 
while questioning the essential tremor diagnosis, have not 
been able to make a more definitive diagnosis.  All commented 
on the lack of a family history of tremors generally found in 
essential tremor cases.  All noted a mild resting tremor, 
which increased in severity with the anxiety of the patient.  
One neurologist, in March 2005, found mild dystonia of the 
veteran's neck muscles, although this finding was disputed by 
the other three neurologists.  All the neurologists found 
normal muscle tone, strength, function, sensation, and 
coordination of the veteran's extremities.

The veteran also has been seen by several VA psychiatrists 
who noted head and neck tremors.  In November 2004, his 
psychological diagnosis was changed from generalized anxiety 
disorder to panic disorder without agoraphobia.  He reported 
that his head tremor causes him significant anxiety, and that 
his anxiety limits him both socially and occupationally.

The December 2004 VA examination diagnosed the veteran with a 
movement disorder but made no indication of what type of 
movement disorder.  This examiner described the veteran's 
neck movement as "intermittent twitching."

At the more recent September 2007 VA examination, the VA 
examiner found a "diffuse head and neck irregular tremor and 
jerks with frequent bilateral blinking of the eyes." The 
examiner's diagnosis was "more likely than not anxiety 
related abnormal involuntary movement although benign 
essential tremor is possible but less likely."  

Without a definitive physiological or psychological cause for 
his tremors, the veteran's condition must be either rated as 
a condition which manifests similar symptoms such as 
paralysis agitans, convulsive tic, Chorea, and epilepsy, or 
as a neurological impairment of the affected portion of the 
body, in this case his neck.  After consideration of all 
possible rating codes, the Board finds the diagnostic code 
used by the RO, for convulsive tic, to be the most 
appropriate analogy.  

Under DC 8103, convulsive tic is rated at 0 percent for a 
mild tic, 10 percent for a moderate tic and 30 percent for a 
severe tic.  The distinctions of mild, moderate and severe 
are based on the frequency, severity and muscle groups 
involved.

Applying these criteria to the facts of this case, the 
veteran's condition is most appropriately rated at 10 
percent.  The examiners noted that he has a mild resting 
tremor that increases with anxiety.  The severity of the 
condition is therefore mild to, at most, moderate in the 
worst circumstance, such as following a heightening in the 
level of his anxiety.  His symptoms were present and 
observable throughout all of the examinations in the record, 
indicating a high frequency of symptoms.  The number of 
muscle groups involved, head and neck, is relatively small, 
although the significance of those groups would most likely 
be higher than for instance a mild hand tremor.  Considering 
all three factors, the veteran's condition is best 
characterized as moderate, which warrants a 10 percent 
rating.  



As the veteran's condition was not described as a severe 
tremor, nor were multiple muscle groups involved, the Board 
finds that a schedular rating higher than 10 percent for his 
tremor disorder is not warranted.  Additionally, the 
consistency and continuity of his symptoms do not require 
staging his rating because he has not met the requirements 
for a rating higher than 10 percent at any time since the 
effective date of his award of service connection.  
Fenderson, 12 Vet. App. at 
125-126.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  And there is 
no indication the veteran's movement disorder creates a 
disability picture that is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that he is unemployed and that he has 
directly attributed his employment difficulties to his head 
tremor.  But a certain amount of interference with social and 
occupational activities has been contemplated already by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Also, according to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
Although his tremors may interfere with his ability to 
perform certain aspects of a job, his situation does not seem 
so extraordinary for someone with a movement disorder as to 
require consideration on an extra-schedular basis.

There also is no objective evidence that the disability 
warrants frequent periods of hospitalization; instead, the 
majority of his evaluation and treatment has been on an 
outpatient basis, not as an inpatient.  As well, there is no 
indication the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of these factors, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons and bases, the claim for an initial 
rating higher than 10 percent for the movement disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

The claim for an initial rating higher than 10 percent for 
the movement disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


